JOHNSON, Judge.
At issue is whether the court’s instructions on damages were proper. For the following reasons, we hold the court’s instructions were erroneous and remand the cause for a new trial on the issue of damages.
Plaintiff has excepted to the following instructions of the court:
As to actual damages, the burden of proof on this is on the plaintiff to satisfy you, by the greater weight of the evidence, first, that the plaintiff has sustained actual damages in some amount, and, second, the amount of those damages. A party injured by a breach of a contract is entitled to be placed, as far as this can be done by money, in the same position one would have occupied if there had not been a breach of the contract. The way in which you will determine these damages is to first determine what amount, if any, the plaintiff would be entitled to for material and labor furnished and what *534amount was paid by the defendant by deducting the amount that was paid by the defendant from the amount you find the plaintiff was entitled to recover.
So, I instruct you upon this issue that if you find, by the greater weight of the evidence, that the plaintiff Tate has sustained some amount of damages under the rule which I have explained to you, then the plaintiff is entitled to recover the difference between the amount he was entitled to recover in all for his labor, material furnished, less the amount which was paid by the defendants, less any offset or credit which you find from the evidence the defendants might be entitled to, based upon the evidence.
Plaintiff contends that the court’s instructions were erroneous because they failed to give the jury guidance as to what could be offset or credited. We agree.
The evidence was undisputed that plaintiff did not complete construction of the house, but had completed most of it. In such instances, the rule of damages is stated as follows:
Where a building contract is substantially, but not exactly, performed, the amount recoverable by the contractor depends upon the nature of the defects or omissions. “Where the defects or omissions are of such a character as to be capable of being remedied, the proper rule for measuring the amount recoverable by the contractor is the contract price less the reasonable cost of remedying the defects or omissions so as to make the building conform to the contract.” (Citations omitted.)
In an action to recover the unpaid portion of the contract price, the defendant, under his denial of plaintiffs alleged performance, may show, in diminution of plaintiffs recovery, the reasonable cost of supplying omissions, if any, and of remedying defects, if any; and, if such costs exceed the unpaid portion of the contract price, the defendant may, by counterclaim, recover the amount of such excess. (Citations omitted.)
Lumber Co. v. Construction Co., 249 N.C. 680, 684, 107 S.E. 2d 538, 540-41 (1959). The court thus erred in the present case by failing to instruct the jury that the allowable offset or credit con*535sisted of the cost of remedying defects or omissions, if any. Instead, the court left the jury to its own devices to determine what to offset or credit. Because of the real danger the jury improperly considered certain matters as an offset or credit, the cause must be remanded for a new trial on the issue of damages.
New trial.
Judges WHICHARD and PHILLIPS concur.